Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This action is responsive to the application filed on September 24, 2019.

2. Claims 1-18 have been examined. 

Allowable Subject Matter
3. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that independent claims 1, 4, and 7 are not taught by any prior reference found through search.

The primary reason for allowance of the claims in this case, is the inclusion of the limitations “collecting information from the at least one instrument in at least one instrument server connected to the at least one instrument; forwarding the information to a gateway connected to the at least one instrument server; publishing the information from the instruments received in the gateway in an instrument monitoring web page using a second self-hosted web server containing a web application provided in the gateway; opening the instrument monitoring web page from a client connected to the gateway; monitoring from the client the instrument information shown in the instrument monitoring web page; choosing at least one of the instruments to control by selecting a hyperlink in the instrument monitoring web page; redirecting the instrument monitoring web page to an instrument controlling web page provided by a first self-hosted web server containing a web application provided in the instrument server; and controlling at least one of the instruments from the client through the instrument controlling web page,” in claim 1,

“providing a transferring means at least one instrument server, said transferring means being arranged to receive information from at least one instrument connected to the instrument server and forward said information to a gateway which is connected to the at least one instrument server; providing a first self-hosted web server-containing a web application in the at least one instrument server for providing possibility to control the at least one instrument via a web browser in an instrument control web page; providing a publishing means in the gateway, said publishing means being arranged to receive information from at least one instrument server and publish said information on an instrument monitoring web page; and providing a second self-hosted web server containing a web application in the gateway for providing possibility to monitor the at least one instrument in the instrument monitoring web page via a web browser,” in claims 4 and 7, which are not found in the prior art of record.
Based on prior art references and further search, Examiner has concluded that these details are not found in the prior art of record and would not have been obvious, thus all pending claims are allowed.


4. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that dependent claim 17 is not taught by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “The gateway of claim 12, wherein said at least one instrument comprises plural instruments, said instruments being bioprocessing instruments requiring consumables for performing said bioprocessing,” which are not found in the prior art of record.
Incorporating claim 17 into claim 12 would put claim 12 in condition for allowance.


5. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that dependent claim 18 is not taught by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “The computer program of claim 13, wherein said at least one instrument comprises plural instruments, said instruments being bioprocessing instruments requiring consumables for performing said bioprocessing,” which are not found in the prior art of record.
Incorporating claim 18 into claim 13 would put claim 13 in condition for allowance.


Claim Rejections – 35 USC §101
6. 35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7. Claims 13 and 18 are rejected because the claimed invention is directed to non-statutory subject matter, which may comprise only software components.
Data structures not claimed as embodied in computer-readable media are descriptive material per se and are not statutory because they are not capable of causing functional change in the computer. See, e.g., Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760 (claim to a data structure per se held nonstatutory). Such claimed data structures do not define any structural and functional interrelationships between the data structure and other claimed aspects of the invention which permit the data structure's functionality to be realized. In contrast, a claimed computer-readable medium encoded with a data structure defines structural and functional interrelationships between the data structure and the computer software and hardware components which permit the data structure's functionality to be realized, and is thus statutory.
Similarly, computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs, are not physical "things." They are neither computer components nor statutory processes, as they are not "acts" being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program's functionality to be realized. In contrast, a claimed computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program's functionality to be realized, and is thus statutory. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035. Accordingly, it is important to distinguish claims that define descriptive material per se from claims that define statutory inventions. See MPEP 2106.
Dependent claims do not cure the deficiencies as noted above, thus, also amount to Functional Descriptive Material: "Data Structures" representing descriptive material per se or “Computer Programs” representing computer listings per se.
Under the principles of compact prosecution, claims 13 and 18 have been examined as the Examiner anticipates the claims will be amended to obviate these 35 USC § 101 issues. For example, 
A computer program product stored in a memory in a system . . .


Claim Rejections – 35 USC §102
8. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9. Claims 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0304398 to Letca et al. (hereafter “Letca”).

Claim 12.  
Letca discloses a gateway provided in a system for remote controlling and monitoring of at least one instrument (FIG.2, 208 and related text), 
said system comprising at least one instrument to be controlled and/or monitored and at least one instrument server connected to the at least one instrument, said instrument server comprising an instrument control software (FIG.2, 104, 202, 206 and related text), 
said gateway being connected to the at least one instrument server (FIG.4, 208 connected to 104, 202, 206 and related text) and 
comprising: a publishing means, said publishing means being arranged to receive information about the at least one instrument from the at least one instrument server and publish said information in an instrument monitoring web page (0095, 0104, 0105); and
a second self-hosted web server containing a web application for providing possibility to monitor the at least one instrument in the instrument monitoring web page via a web browser (0031, 0032, 0040, 0042).

Claim 13.  
Letca discloses a computer program product arranged to be provided in a system for remote controlling and monitoring of at least one instrument, 
said system comprising at least one instrument to be controlled and/or monitored, at least one instrument server connected to the at least one instrument and at least one gateway connected to the at least one instrument server (FIG.2, 208, 104, 202, 206, and related text), 
said computer program product comprising instructions for causing the at least one instrument server and the gateway in the system to perform the method steps of: collecting information from the at least one instrument in the at least one instrument server (0095, 0104, 0105);
forwarding the information to the gateway (FIG.2, 208 and related text);
publishing the information from the instruments received in the gateway in an instrument monitoring web page using a second self-hosted web server containing a web application provided in the gateway (0031, 0032, 0040, 0042); and
redirecting the instrument monitoring web page to an instrument controlling web page provided by a first self-hosted web server containing a web application provided in the instrument server when a user chooses an instrument to control in the instrument monitoring web page (0046, 0052, 0112).

Conclusion
10. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. Examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Hyung S. Sough, can be reached at  (571) 272 6799.
The fax phone number for the organization where this application or proceeding is assigned is  (571)  273  8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is  (571)  272  2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192